                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        GCCFC 2005-GG5 HEGENBERGER
                                   4    RETAIL LIMITED PARTNERSHIP,                    Case No. 17-cv-03854-SI (SI)

                                   5                  Plaintiffs,
                                                                                       THIRD
                                   6            v.                                     PRETRIAL PREPARATION ORDER
                                                                                       (CIVIL)
                                   7    GEORGE A. ARCE, et al.,
                                   8                  Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: n/a at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  14
                                       NON-EXPERT DISCOVERY CUTOFF is: January 11, 2019.
                                  15
                                       DESIGNATION OF EXPERTS: January 14, 2019; REBUTTAL: January 22, 2019;
                                  16        Parties SHALL conform to Rule 26(a)(2).

                                  17   EXPERT DISCOVERY CUTOFF is: February 8, 2019.
                                  18
                                       DISPOSITIVE MOTIONS SHALL be filed by; February 22, 2019;
                                  19        Opp. Due: March 8, 2019; Reply Due: March 15, 2019;
                                            and set for hearing no later than March 29, 2019 at 10:00 AM.
                                  20
                                       PRETRIAL CONFERENCE DATE: July 16, 2019 at 3:30 PM.
                                  21
                                       JURY TRIAL DATE: July 29, 2019 at 8:30 AM.
                                  22
                                            Courtroom 1, 17th floor.
                                  23
                                       TRIAL LENGTH is estimated to be        days.
                                  24
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  25   n/a
                                  26
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                  27   of the case, including settlement. Parties SHALL conform to the attached instructions.

                                  28
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   1   action.
                                   2          IT IS SO ORDERED.
                                   3

                                   4   Dated: 10/9/18
                                   5                                                    ____________________________________
                                   6                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
